Citation Nr: 0415341	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  99-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to assignment of a higher evaluation for 
cervical strain, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1989 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by a Regional 
Office (RO or AOJ) of the Department of Veterans Affairs 
(VA).  

By rating decision in September 2000, the RO reduced the 
disability rating for the veteran's service-connected lumbar 
strain from 40 percent to 0 percent.  The veteran filed a 
notice of disagreement, but he did not file a timely 
substantive appeal in response to an August 2002 statement of 
the case.  Therefore, this issue is not in appellate status.  
38 U.S.C.A. § 7105(a) (West 2002). 

During the course of the appeal, the RO increased the rating 
for the veteran's cervical spine disability from 
noncompensable to 10 percent.  It appears that the RO then 
considered this a full grant of the benefit sought.  However, 
the Board is unable to find that the veteran expressly 
limited his appeal on that issue to a 10 percent rating.  
Accordingly, the issue of a higher rating for cervical spine 
disability remains in appellate status.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).

The issue of entitlement to assignment of a higher rating for 
cervical strain is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran currently suffers from pseudofolliculitis 
barbae which was manifested during his period of active duty 
service.  

2.  The veteran's service-connected hemorrhoids are no more 
than mild or moderate in severity.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

2.  The criteria for entitlement to assignment of a 
compensable rating for service-connected hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.114 and Diagnostic Code 7336 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for pseudofolliculitis barbae and for a 
higher rating for hemorrhoids.  An August 2003 letter from 
the RO informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
advised the claimant of the types of evidence VA would assist 
in obtaining.  He was also advised that he must furnish 
information about any additional evidence so that VA could 
request them.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA outpatient and examination reports, and various 
statements from the veteran.  With regard to the 
pseudofolliculitis barbae and the hemorrhoids issues, the 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide 
these claims.  38 C.F.R. § 3.159(c)(4).  No additional 
evidence has been identified by the appellant pertinent to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Finally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted, 
making it impossible to have issued a VCAA letter prior to 
issuance of the initial AOJ decision.  Nevertheless, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, the appeal arises from a rating decision 
dated in September 1998.  Only after that rating action was 
promulgated did the AOJ, in August 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertained to the claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Nevertheless, the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Pseudofolliculitis Barbae

The first issue involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records include several reports of treatment 
for pseudofolliculitis barbae, sometimes referred to in those 
records as shave dermatitis.  The veteran's 1996 discharge 
examination refers to a history of skin disease, but does not 
specify what type of skin problem.  Given the prior service 
medical records entries, it is reasonable to assume that the 
reference was to the pseudofolliculitis barbae.  It appears 
that the RO has denied the claim, in part, on the basis of an 
April 1998 VA examination which described the disorder as 
resolved and reported that the veteran no longer experienced 
ingrown hairs with repetitive shaving.  However, subsequent 
medical records persuasively show that the veteran's skin 
condition has not in fact resolved.  Specifically, an October 
1999 examination revealed multiple papules on the neck at the 
site of hair follicles.  The diagnosis was pseudofolliculitis 
barbae.  Other outpatient reports also include references to 
this disorder.  

The Board takes notice of the fact that some skin disorders 
are productive of periods of apparent remission followed by 
active stages.  This appears to be the case with the 
veteran's disorder, and it may very well have been that the 
skin condition was in a dormant stage when examined in 1998.  
At any rate, the overall evidence shows that he continues to 
suffer from pseudofolliculitis barbae and that the condition 
is chronic in nature despite periods of dormancy.  In view of 
the fact that the pertinent symptoms were first manifested 
during his active duty service, service connection is 
warranted. 

Hemorrhoids

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hemorrhoids are rated under 
the provisions of Diagnostic Code 7336 which provide for a 
noncompensable rating for mild or moderate hemorrhoids, 
external or internal.  A 10 percent rating is warranted for 
internal or external hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for internal or external hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  

After reviewing the record in this case, the Board is 
compelled to conclude that the preponderance of the evidence 
is against a finding that the criteria for a compensable 
rating have been met for the veteran's hemorrhoids.  On VA 
examination in April 1998, the veteran complained of pain and 
itching.  He reported that he was on no medication and had 
had no surgery.  Rectal examination revealed no external 
hemorrhoids.  Digital examination revealed an internal 
hemorrhoid.  The veteran again underwent VA examination in 
June 1999.  At that time he again voiced complaints of pain 
and itching as well as bleeding with every other bowel 
movement.  Examination revealed no external hemorrhoids and 
good sphincter tone.  There were small, non-bleeding, non-
prolapsing, nontender, internal hemorrhoids without excessive 
tissue.  

The Board acknowledged the veteran's contentions and does not 
doubt that his hemorrhoid condition is productive of 
symptomatology.  However, the examination findings reported 
by trained medical personnel clearly show that his condition 
is basically mild or moderate in degree.  Under the 
regulatory criteria by which the Board is bound, mild or 
moderate severity is to be assigned a noncompensable rating.  
The preponderance of the evidence is against a finding that 
the criteria for a compensable rating have been met at this 
time.  Should the disability increase in severity in the 
future, the veteran may always file a claim for an increased 
rating. 




ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is warranted.  To this extent, the appeal is granted.  

Entitlement to a compensable rating for service-connected 
hemorrhoids is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to the issue of a higher rating for service-
connected cervical spine disability, the Board notes that the 
diagnostic criteria for rating disabiities of the spine were 
recently revised, effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (August 27, 2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently overruled Karnas in part.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, although not 
entirely clear, the Board believes that the general rule of 
Karnas remains applicable to increased rating claims that are 
still undergoing VA review.  It is stressed, however, that 
the effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
Therefore, consideration under the revised schedular criteria 
should not be undertaken and applied to any time period 
before such new revised criteria became effective.    

In view of the above regulatory change, the Board believes 
that the veteran should be scheduled for a VA spine 
examination to obtain medical findings in terms of the 
revised criteria.  

Accordingly,  this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA spine examination to ascertain the 
severity of his service-connected 
cervical spine disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests should be accomplished.  
Range of motion studies should be 
conducted and reported in accordance with 
the new criteria for rating disabilities 
of the spine.  The examiner is requested 
to note the point (in degrees) at which 
pain limits any motions.  Additionally, 
the examiner should comment on whether 
there is any additional functional loss 
due to weakness, fatigue or 
incoordination.  All examination findings 
should be clearly reported. 

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if a higher 
rating is warranted for the cervical 
spine disability under both the old and 
new criteria for rating disabilities of 
the spine.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case. After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



